DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2020 and 6/18/2019 are being considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 “an impact mechanism that generates an intermittent rotary impact force in an output shaft by using a motor output” in claim 1.
“an impact detection unit that detects an impact applied by the impact mechanism to the output shaft” in claim 1.
“a mode setting unit that sets a parameter setting mode for setting a plurality of parameter values for torque management or a work mode” in claim 1.
in claim 1.
“a torque estimation unit that calculates a tightening torque value by using a detection result from the impact detection unit” in claim 1.
“a parameter setting unit that sets a plurality of parameter values in the parameter setting mode… the parameter setting unit sets the plurality of parameter values based on the tightening torque value stored in the work information storage unit” in claim 1.
“a control unit that stops, in the work mode, a rotation of a motor based on the plurality of parameter values set by the parameter setting unit and in accordance with the tightening torque value calculated by the torque estimation unit” in claim 1.
“a work information storage unit that stores, in the parameter setting mode, the tightening torque value calculated by the torque estimation unit during a tightening work according to a user operation” in claim 1.
“a parameter display unit that displays the plurality of parameter values set by the parameter setting unit” in claim 5.
“an acknowledgment unit that acknowledges an instruction to change a parameter value from a user” om claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

When looking to the specification, the “impact mechanism” is defined in Paragraph [0016] as: “In the rotary impact tool 1, the spring 4, the driving shaft 5, the hammer 6, and the cam mechanism form an impact mechanism 9 that applies a striking impact to the anvil 7 and the output shaft 8 by using a motor output and generates an intermittent rotary impact force in the anvil 7 and the output shaft 8”.  For Examination purposes, this is the structure required for the recited limitation of “impact mechanism”.
When looking to the specification, the “impact detection unit” is defined in Paragraph [0018] as: “impact detection unit 12 may include an impact sensor that detects an impact resulting from the hammer 6 striking the anvil 7, and an amplifier for amplifying the output of the 
When looking to the specification, the “mode setting unit”, “torque estimation unit”, “parameter setting unit”, and “control unit” is defined in Paragraph [0017] as: “In the rotary impact tool 1, features like a control unit 10, a parameter setting unit 15, a mode setting unit 17, a torque estimation unit 19, etc. are implemented by a microcomputer, etc. carried on a control board”.  For Examination purposes, the recited limitation of “mode setting unit”, “torque estimation unit”, “parameter setting unit”, and “control unit” are to be a part of a computer control board, memory, or RAM.
When looking to the specification, the “work information storage unit” and “acknowledgment unit” is not explicitly defined in Paragraph [0017] .  For Examination purposes, the recited limitation of “work information storage unit” are to be a part of a computer control board, memory, or RAM since in paragraph [0017] it mentions “etc”.
When looking to the specification, the “parameter display unit” is defined in Paragraph [0046] as: “The parameter display unit 22 may be comprised of a seven-segment display or a liquid crystal10 display”.  For Examination purposes, the recited limitation of “parameter display unit” is to be interpreted as a liquid display or equivalence thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation “acknowledges an instruction to change a parameter value from a user, wherein the parameter setting unit updates a set parameter value”.  It is unclear if the parameter value and the set parameter value are a part of the previously recited plurality of parameter values.  For such reasons the claim is determined to be indefinite.  For Examination purposes, the claim to be interpreted as -- acknowledges an instruction to change one of the parameter value from the plurality of parameter values by a user, wherein the parameter setting unit updates the parameter value as a set parameter value--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (EP1982798).
Regarding claim 1, (Original) Suzuki discloses a rotary impact tool comprising:
an impact mechanism (Item 4, Paragraphs [055-56]) that generates an intermittent rotary impact force in an output shaft (Item 2) by using a motor (Item 22) output; 
an impact detection unit (Item 30, Paragraph [0107-108]) that detects an impact applied by the impact mechanism to the output shaft; 

a torque estimation unit (Item 104; Paragraph [0063]) that calculates a tightening torque value by using a detection result from the impact detection unit; 
a parameter setting unit that sets a plurality of parameter values in the parameter setting mode (Paragraph [0075-77]); and 
a control unit (Item 38 or 108) that stops, in the work mode, a rotation of a motor based on the plurality of parameter values set by the parameter setting unit and in accordance with the tightening torque value calculated by the torque estimation unit (Paragraph [0079]), 
the rotary impact tool further comprising a work information storage unit (Item 120) that stores, in the parameter setting mode, the tightening torque value calculated by the torque estimation unit during a tightening work according to a user operation, wherein 
the parameter setting unit sets the plurality of parameter values based on the tightening torque value stored in the work information storage unit.  
Regarding claim 2, (Original) Suzuki discloses the rotary impact tool according to claim 1, wherein4DM_US 160580886-1.065933.0759Application No. Not Yet AssignedDocket No.: 065933-0759Amendment dated June 28, 2019 First Preliminary Amendmentthe torque estimation unit calculates the tightening torque value for each impact applied by the impact mechanism to the output shaft, and the work information storage unit stores the tightening torque value calculated for each impact (Paragraph [0084]).  
Regarding claim 3, (Currently Amended) Suzuki discloses the rotary impact tool according to claim 1, wherein the parameter setting unit sets at least a seating determination level that is a torque value for determination of seating and a preset number of torque steps corresponding to a shut-off impact count of the impact mechanism after the seating (Paragraph [0075-79]).  
Regarding claim 4, (Currently Amended) Suzuki discloses the rotary impact tool according to claim 1, wherein the parameter setting unit sets at least a target torque value that is a torque value for determination of termination of tightening (Paragraph [0075-79]).  
Regarding claim 5, (Currently Amended) Suzuki discloses the rotary impact tool according to claim 1, further comprising: a parameter display unit that displays the plurality of parameter values set by the parameter setting unit (Paragraph [00125]).  
Regarding claim 6, (Original) Suzuki discloses the rotary impact tool according to claim 5, further comprising: an acknowledgment unit that acknowledges an instruction to change a parameter value from a user, wherein the parameter setting unit updates a set parameter value in accordance with an instruction to change the parameter value from the user (Paragraphs [0100-104]).  
Regarding claim 7, (Currently Amended) Suzuki discloses the rotary impact tool according to claim 1, wherein the parameter setting unit is capable of setting a plurality of parameter values for each of a plurality of tightening works (Paragraph [0075-79]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723